             Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 1 of 28



 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2 greg@westonfirm.com
   1405 Morena Blvd., Suite 201
 3
   San Diego, CA 92110
 4 Telephone:    (619) 798-2006
   Facsimile:    (619) 343-2789
 5
   Counsel for Plaintiffs
 6
                                 UNITED STATES DISTRICT COURT
 7
                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                                 Case No: ___________________________
 9
    SABRINA SILVA and NANCY SHIER, on
10 behalf of themselves and all others similarly COMPLAINT FOR VIOLATIONS OF:

11 situated,                                     THE UNFAIR COMPETITION LAW (BUS. & PROF.
12                 Plaintiffs,               CODE §§ 17200 et seq.) and CONSUMER LEGAL
13           v.                              REMEDIES ACT (CIV. §§ CODE 1750 et seq.)

14   B&G FOODS, INC. and B&G FOODS
15   NORTH AMERICA, INC.,
                                             NO JURY TRIAL DEMANDED
16                 Defendants.

17

18

19

20

21

22

23

24

25

26

27

28


                                      CLASS ACTION COMPLAINT
                   Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 2 of 28



 1                                                      TABLE OF CONTENTS

 2 I.          JURISDICTION AND VENUE ......................................................................................................1
   II.         INTRADISTRICT ASSIGNMENT.................................................................................................1
 3
   III.        NATURE OF THE ACTION ..........................................................................................................1
 4
   IV.         PARTIES .........................................................................................................................................2
 5 V.          NATURE OF TRANS FAT.............................................................................................................3
 6         A. There is a Well-Established Scientific Consensus That Trans Fat is Extremely Harmful. .............4

 7         B. The Artificial Trans Fat in Ortega Caused Cardiovascular Disease. ...............................................5
           C. The Artificial Trans Fat in Ortega Caused Type-2 Diabetes. ..........................................................7
 8
           D. The Artificial Trans Fat in Ortega Caused Breast, Prostate, and Colorectal Cancer. ......................8
 9         E. The Artificial Trans Fat in Ortega Caused Alzheimer’s Disease and Cognitive Decline. ..............9
10         F. The Artificial Trans Fat in Ortega Caused Organ Damage. ..........................................................10
11         G. PHO Use is Unlawful in California, the United States, and European Nations. ...........................10
     VI.       PLAINTIFFS’ PURCHASES OF ORTEGA ................................................................................11
12
     VII.      ORTEGA’S “0G TRANS FAT!” STATEMENT IS A FALSE, UNLAWFUL, AND
13             UNAUTHORIZED NUTRIENT CONTENT CLAIM .................................................................12
14 VIII.       ORTEGA CONTAINED PHO/ARTIFICIAL TRANS FAT ........................................................13
   IX.         DEFENDANTS’ PRACTICES ARE “UNFAIR” WITHIN THE MEANING OF THE
15
               CALIFORNIA UNFAIR COMPETITION LAW .........................................................................13
16 X.          DEFENDANTS’ PRACTICES ARE “UNLAWFUL” WITHIN THE MEANING OF THE
               CALIFORNIA UNFAIR COMPETITION LAW .........................................................................14
17
     XI.       RELIANCE AND INJURY ...........................................................................................................16
18
     XII.      DELAYED DISCOVERY .............................................................................................................17
19 XIII.       ADDITIONAL TOLLING ALLEGATIONS................................................................................18
20 XIV. CLASS ACTION ALLEGATIONS ..............................................................................................19

21 XV.         CAUSES OF ACTION ..................................................................................................................21
   XVI.        PRAYER FOR RELIEF ................................................................................................................25
22
   XVII.       NO JURY DEMAND ....................................................................................................................25
23 XVIII.      APPENDIX A: THE TRANS FAT TACOS ................................................................................... I
24

25

26

27

28
                                                                                 i
                                                             CLASS ACTION COMPLAINT
                  Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 3 of 28



 1

 2           Plaintiffs Sabrina Silva and Nancy Schier, (“collectively “Plaintiffs”) on behalf of themselves, all

 3 others similarly situated, and the general public, by and through their undersigned counsel, hereby sue

 4 Defendants B&G Foods, Inc. and B&G Foods North America, Inc. (collectively, “B&G” or

 5 “Defendants”), and upon information and belief and investigation of counsel, allege as follows:

 6                                     I.    JURISDICTION AND VENUE

 7           1.      This Court has original jurisdiction over this action under 28 U.S.C. § 1332(d)(2) (The

 8 Class Action Fairness Act) because the matter in controversy exceeds the sum or value of $5,000,000

 9 exclusive of interest and costs and because more than two-thirds of the members of the class defined

10 herein reside in states other than the states of which Defendants are residents.

11           2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Plaintiff Sabrina Silva

12 suffered injuries as a result of Defendants’ acts in this District; many of the acts and transactions giving

13 rise to this action occurred in this District; and Defendants: (1) are authorized to conduct business in this

14 District and have intentionally availed themselves of the laws and markets of this District through the

15 distribution and sale of its products in this District, and (2) are subject to personal jurisdiction in this

16 District.

17                               II.        INTRADISTRICT ASSIGNMENT

18           3.      This civil action arises, in part, out of the events and omissions of Defendants, which

19 occurred, in part, in Alameda County, California. Pursuant to Civil Local Rule 3-2(c), this action should

20 be assigned to the San Francisco and Oakland Division. It is also related to a case before the Honorable

21 Jon S. Tigar in the Oakland courthouse in the San Francisco and Oakland Division.

22                                 III.       NATURE OF THE ACTION

23           4.      During the Class Period, Defendants manufactured, marketed, and sold taco shells

24 containing partially hydrogenated oil (“PHO”).

25           5.      Defendants’ taco shells containing PHO included two different varieties sold under the

26 label of Ortega (collectively “Ortega” or “Trans Fat Tacos”), more particularly identified in Appendix A

27 hereto.

28
                                                          1
                                             CLASS ACTION COMPLAINT
                  Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 4 of 28



 1          6.       PHO is a food additive banned in many parts of the world due to its artificial trans fat

 2 content.

 3          7.       Artificial trans fat is a toxic carcinogen for which there are many safe and commercially

 4 viable substitutes.

 5          8.       On June 17, 2015, the FDA determined that PHO is unsafe for use in food. Final

 6 Determination Regarding Partially Hydrogenated Oils, 80 Fed. Reg. 34650 (June 17, 2015) (hereinafter

 7 “Final Determination”). Yet Defendants continued to insert this illegal, dangerous additive into the Trans

 8 Fat Tacos, even after the FDA tentatively, and now finally, declared it unsafe for use in food, rendering

 9 products made with PHO unlawful and adulterated.

10          9.       Defendants falsely marketed and falsely represented Ortega as free of trans fat when it

11 contained dangerous levels of trans fat.

12          10.      Although safe, low-cost, and commercially acceptable alternatives to PHO exist,

13 including those used in competing brands, Defendants unfairly elected not to use safe alternatives in

14 Ortega in order to increase their profits at the expense of the health of consumers.

15          11.      Additionally, Defendants misleadingly marketed Ortega with an unauthorized nutrient

16 content claim. This misleading and unauthorized claim deceived consumers into purchasing a product

17 that is harmful to their health.

18          12.      Plaintiffs Sabrina Silva and Nancy Schier repeatedly purchased and consumed Ortega

19 during the Class Period defined herein.

20          13.      This action is brought to remedy Defendants’ unlawful conduct. On behalf of the class as

21 defined herein, Plaintiffs seek an order awarding Plaintiffs and other Class members restitution, actual

22 damages, and punitive damages to the extent permitted under the law and for costs, expenses, and

23 reasonable attorneys’ fees.

24                                            IV.       PARTIES

25          14.      Defendant B&G Foods, Inc. is a Delaware corporation with its principal place of business

26 in Parsippany, New Jersey. B&G Foods, Inc. manufactures, distributes, and sells the Trans Fat Tacos.

27          15.      Defendant B&G Foods North America, Inc. is a Delaware corporation with its principal

28 place of business in Parsippany, New Jersey. B&G Foods North America, Inc. is a subsidiary of B&G
                                                         2
                                            CLASS ACTION COMPLAINT
                  Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 5 of 28



 1 Foods, Inc. and owns the trademark for Ortega.

 2          16.      Plaintiff Sabrina Silva is a citizen of California who repeatedly purchased the Trans Fat

 3 Tacos for personal and household consumption.

 4          17.      Plaintiff Nancy Schier is a citizen of California who repeatedly purchased Ortega for

 5 personal and household consumption.

 6                                   V.        NATURE OF TRANS FAT

 7          18.      Artificial trans fat is manufactured via an industrial process called partial hydrogenation,

 8 in which hydrogen atoms are added to normal vegetable oil by heating the oil to temperatures above 400˚F

 9 in the presence of ion donor catalyst metals such as rhodium, ruthenium, and nickel.1 The resulting product

10 is known as partially hydrogenated oil, or PHO.

11          19.      PHO was invented in 1901 and patented in 1902 by German chemist Wilhelm Normann.

12 PHO molecules chemically differ from the natural fat molecules in other food products.2

13          20.      Natural fat, except the trace amounts of natural trans fat from ruminant animal sources like

14 beef, milk, and mutton, comes in two varieties: (1) fats that lack carbon double bonds (“saturated fat”);

15 and (2) fats that have carbon double bonds. Trans fat, in contrast to cis fat, has carbon double bonds with

16 hydrogen atoms on opposite sides of the carbon chain.

17

18

19

20

21          21.      PHO was initially a “wonder product” attractive to the processed food industry because it
22 combined the low cost of unsaturated cis fat with the flexibility and long shelf life of saturated fat. Like

23

24
     1
25     See Alice H. Lichtenstein, Trans Fatty Acids, Plasma Lipid Levels, and Risk of Developing
     Cardiovascular Disease, 95 CIRCULATION 2588, 2588-90 (1997).
26   2
     See Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, 340 NEW ENG. J. MED. 94,
27 94-8 (1999). See also Walter Willett, The Scientific Case for Banning Trans Fats, Scientific American,
   available at www.scientificamerican.com/article/the-scientific-case-for-banning-trans-fats/ (last visited
28 January 3, 2020).
                                                          3
                                             CLASS ACTION COMPLAINT
                     Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 6 of 28



 1 processed cis fat, PHO is manufactured from low-cost legumes,3 while saturated fat is derived from

 2 relatively expensive animal and tropical plant sources.4

 3             22.      As detailed herein, PHO causes cardiovascular disease, diabetes, cancer, and Alzheimer’s

 4 disease, and accelerates memory damage and cognitive decline. These risks were well known during the

 5 entire class period, and at no point during the class period was there ever a consensus that PHO was safe

 6 to use, neither in general nor as an ingredient in taco shells.

 7             23.      In using PHO as a food additive prior to 2015, Defendants failed to submit a food additive

 8 petition and failed to undertake a GRAS self-determination.

 9        A. There is a Well-Established Scientific Consensus That Trans Fat is Extremely Harmful.

10             24.      The National Academies of Science were charted by an act of Congress, signed by

11 President Lincoln in 1863. Under that charter, in 1970, the National Academy of Medicine was created.

12 In a 2005 report, under its former name of the Institute of Medicine, it concluded there was “no safe level”

13 of PHO or artificial trans fat intake.5 Therefore, in 2005, there was no consensus that PHO was a safe

14 ingredient to use in food. To the contrary, the consensus was that it is unsafe.

15             25.      In addition, “trans fatty acids are not essential and provide no known benefit to human

16 health.”6 Thus, while IOM provided safe maximum levels for other food elements like saturated fat, in

17 could not and declined to provide one for trans fat when requested by the FDA, the reason being that “any

18 incremental increase in trans fatty acid intake increases the risk of CHD.” Id. (emphasis added).

19             26.      In 2006, Dariush Mozaffarian of Harvard Medical School wrote in the New England

20 Journal of Medicine, “the consumption of trans fatty acids results in considerable potential harm but no

21 apparent benefit.”7

22

23   3
         e.g., corn oil, cottonseed oil, soybean oil, peanut oil
     4
24       e.g., butter, cream, tallow, palm oil, coconut oil
     5
      Food & Nutrition Bd., Inst. of Med., Dietary Reference Intakes For Energy, Carbohydrate, Fiber, Fat,
25
     Fatty Acids, Cholesterol, Protein, and Amino Acids (2005).
26   6
      Food Labeling; Health Claim; Phytosterols and Risk of Coronary Heart Disease; Proposed Rule, 75
     Fed. Reg. 76526, 76542 (Dec. 8, 2010).
27
     7
    Dariush Mozaffarian et al., Trans Fatty Acids and Cardiovascular Disease, 354 N. ENGL. J. MED. 1601,
28 1608-1609 (2006).
                                                              4
                                                CLASS ACTION COMPLAINT
                    Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 7 of 28



 1            27.      Julie Louise Gerberding, who served eight years as the head of the United States Centers

 2 for Disease Control and Prevention, wrote in 2009:

 3           The scientific rationale for eliminating exposure to artificial trans fatty acids in foods is rock
             solid. There is no evidence that they provide any health benefit, and they are certainly harmful.
 4
             These compounds adversely affect both low- and high-density lipoprotein cholesterol levels
 5           and increase the risk for coronary heart disease, even at relatively low levels of dietary intake.
             Gram for gram, trans fats are far more potent than saturated fats in increasing the risk for heart
 6
             disease, perhaps because they also have pro-inflammatory properties and other adverse effects
 7           on vascular endothelium . . . Eliminating exposure to these dangerous fats could have a
             powerful population impact—potentially protecting 30,000 to 100,000 Americans from death
 8
             related to heart disease each year.8
 9            28.      Dr. Mozaffarian further writes:
10           Given the adverse effects of trans fatty acids on serum lipid levels, systemic inflammation, and
11           possibly other risk factors for cardiovascular disease and the positive associations with the risk
             of CHD, sudden death from cardiac causes, and possibly diabetes, the potential for harm is
12           clear. The evidence and the magnitude of adverse health effects of trans fatty acids are in fact
13           far stronger on average than those of food contaminants or pesticide residues, which have in
             some cases received considerable attention.9
14
              29.      In 2011, Walter Willet, also a professor at Harvard Medical School, described Defendants’
15
     behavior of selling food made with PHO as “a food safety issue . . . this is actually contamination.”10
16
              30.      The views of these experts, and many others, show that, even before the FDA formally
17
     declared PHO to be unsafe for use in food in 2015, its use was still unlawful because there was not a
18
     consensus of scientific experts that PHO was a safe food additive.
19
          B. The Artificial Trans Fat in Ortega Caused Cardiovascular Disease.
20
              31.      Trans fat raises the risk of CHD more than any other known consumed substance.11
21
              32.      A 1999 estimate published in the New England Journal of Medicine found that removing
22
     PHO from the American diet “would prevent approximately 30,000 premature coronary deaths per year,
23

24
     8
    Julie Louise Gerberding, Safer Fats for Healthier Hearts: The Case for Eliminating Dietary Artificial
25 Trans Fat Intake, 151 ANN. INTERN. MED. 137-138 (2009).
     9
26     Dariush Mozaffarian et al., Trans Fatty Acids and Cardiovascular Disease, 354 N. ENGL. J. MED. 1601
     (2006).
27   10
          Rebecca Coombes, Trans fats: chasing a global ban, 343 BRITISH MED. J. (2011).
28   11
          Mozaffarian, 354 NEW ENG. J. MED. at 1603.
                                                             5
                                               CLASS ACTION COMPLAINT
                  Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 8 of 28



 1 and epidemiologic evidence suggests this number is closer to 100,000 premature deaths annually.”12

 2          33.      By raising LDL levels and lowering HDL levels, trans fat causes a wide variety of

 3 dangerous heart conditions, including vasodilation, coronary artery disease, and primary cardiac arrest.

 4          34.      In a joint Dietary Guidelines Advisory Committee Report, the Department of Health and

 5 Human Services and the U.S. Department of Agriculture recognized “[t]he relationship between trans

 6 fatty acid intake and LDL cholesterol is direct and progressive, increasing the risk of cardiovascular

 7 disease.”13

 8          35.      The American Heart Association warns, “trans fats raise your bad (LDL) cholesterol levels

 9 and lower your good (HDL) cholesterol levels. Eating trans fats increases your risk of developing heart

10 disease.”14

11          36.      Even further back, in 2003, a review of literature on the connection between the

12 consumption of artificial trans fat and coronary heart disease, the FDA concluded:

13        [B]ased on the consistent results across a number of the most persuasive types of study designs
          (i.e., intervention trials and prospective cohort studies) that were conducted using a range of
14
          test conditions and across different geographical regions and populations . . . the available
15        evidence for an adverse relationship between trans fat intake and CHD risk is strong.15

16          37.      The FDA concluded in 2010 that “there have been no reports issued by authoritative

17 sources that provide a level of trans fat in the diet . . . below which there is no risk of [Coronary Heart

18 Disease].” 75 Fed. Reg. 76526, 76542 (Dec. 8, 2010). Rather, there “is a positive linear trend between

19 trans fatty acid intake and LDL cholesterol concentration, and therefore there is a positive relationship

20 between trans fatty acid intake and the risk of CHD.” Id.

21          38.      A study published in American Heart Association’s Circulation found that the largest

22 consumers of trans fat have three times the risk of suffering primary cardiac arrest, even after controlling

23
     12
24     Alberto Ascherio et al., Trans Fatty Acids & Coronary Heart Disease, 340 NEW ENG. J. MED. 94, 94-8
     (1999).
25   13
      Dep’t of Health & Human Serv. & U.S. Dep’t of Agric., 2005 Dietary Guidelines Advisory Committee
26 Report, Section 10 (2005).
   14
      Am. Heart Ass’n., Trans Fat Overview, available at tinyurl.com/TransFatOverview (last visited January
27
   3, 2020).
28 15 FDA, Final Rule, 68 Fed. Reg. 41433, 41445 (July 11, 2003).
                                                         6
                                            CLASS ACTION COMPLAINT
                    Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 9 of 28



 1 for a variety of medical and lifestyle risk factors.16

 2            39.      Australian researchers observed that heart attack patients possess elevated amounts of trans

 3 fat in their adipose tissue (stored body fat) compared to controls. The effects of consuming trans fat are

 4 therefore shown to be long-lived because of its storage within the body in place of natural fats.17

 5            40.      Cholesterol dysregulation and systemic inflammation/immune system dysregulation are

 6 the most important pathways through which PHO consumption causes morbidity and death. Another route

 7 is by promoting atherosclerosis by degrading the function of TGF-β, a protein responsible for preventing

 8 the development of atherosclerotic lesions.18

 9            41.      TGF-β also functions to suppress cancerous tumors. Degradation of TGF-β function is also

10 likely one route by which artificial trans fat consumption promotes cancers in fatty organs and the

11 digestive system. Id.

12        C. The Artificial Trans Fat in Ortega Caused Type-2 Diabetes.

13            42.      Artificial trans fat also causes type-2 diabetes.19

14            43.      In particular, trans fat disrupts the body’s glucose and insulin regulation system by

15 incorporating itself into cell membranes, causing the insulin receptors on cell walls to misform and

16 malfunction, and in turn elevating blood glucose levels and stimulating further release of insulin.

17            44.      Researchers at Northwestern University’s medical school found that mice show multiple

18 markers of type-2 diabetes after eating PHO for only four weeks.20

19            45.      By the eighth week of the study, mice fed the high trans fat diet showed a 500% increase

20

21   16
     Rozenn N. Lemaitre et al., Cell Membrane Trans-Fatty Acids and the Risk of Primary Cardiac Arrest,
22 105 CIRCULATION 697, 697-701 (2002).
     17
23    Peter M. Clifton et al., Trans Fatty Acids In Adipose Tissue And The Food Supply Are Associated With
     Myocardial Infarction. 134 J. NUTR. 874, 874-79 (2004).
24   18
        Chen, C.L. et al., A mechanism by which dietary trans fats cause atherosclerosis, J. NUTR.
     BIOCHEMISTRY 22(7) 649-655 (2011).
25
     19
     Am. Heart Ass’n., Trans Fat Overview, available at tinyurl.com/TransFatOverview (last visited January
26 3, 2020).
     20
27    Sean W. P. Koppe et al., Trans fat feeding results in higher serum alanine aminotransferase and
   increased insulin resistance compared with a standard murine high-fat diet, 297 AM. J. PHYSIOL.
28 GASTROINTEST LIVER PHYSIOL. 378 (2009).
                                                              7
                                                CLASS ACTION COMPLAINT
                 Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 10 of 28



 1 compared to the control group in hepatic interleukin-1β gene expression, one such marker of diabetes,

 2 indicating the extreme stress even short-term exposure to artificial trans fat places on the body. Id.

 3            46.    A 14-year study of 84,204 women found that for every 2 percent increase in energy intake

 4 from artificial trans fat, the relative risk of type-2 diabetes was increased by 39 percent.21

 5        D. The Artificial Trans Fat in Ortega Caused Breast, Prostate, and Colorectal Cancer.

 6            47.    Trans fat is a carcinogen which causes breast, prostate, and colorectal cancer.

 7            48.    A 13-year study of 19,934 French women showed 75 percent more women contracted

 8 breast cancer in the highest quintile of trans fat consumption than did those in the lowest.22

 9            49.    In a 25-year study of 14,916 American physicians, those in the highest quintile of trans fat

10 consumption had more than double the risk of developing prostate cancer than the doctors in the lowest

11 quintile.23

12            50.    A study of 1,012 American males observing trans fat intake and the risk of prostate cancer

13 found “[c]ompared with the lowest quartile of total trans-fatty acid consumption, the higher quartiles gave

14 odds ratios (ORs) equal to 1.58,” meaning those in the highest quartile are 58% more likely to contract

15 prostate cancer than those in the lowest.24

16            51.    A 600-person study found an 86 percent greater risk of colorectal cancer in the highest

17 trans fat consumption quartile.25

18            52.    A 2,910-person study found “trans-monounsaturated fatty acids . . . were dose-dependently

19 associated with colorectal cancer risk,” which showed “the importance of type of fat in the etiology and

20

21
     21
22    Jorge Salmeron et al., Dietary Fat Intake and Risk of Type 2 Diabetes in Women, 73 AM. J. CLINICAL
     NUTRITION 1019, 1023 (2001).
23   22
     Véronique Chajès et al., Association between Serum Trans-Monounsaturated Fatty Acids and Breast
24 Cancer Risk in the E3N-EPIC Study. 167 AM. J. EPIDEMIOLOGY 1312, 1316 (2008).
     23
       Jorge Chavarro et al., A Prospective Study of Blood Trans Fatty Acid Levels and Risk of Prostate
25
     Cancer. 47 PROC. AM. ASSOC. CANCER RESEARCH 95, 99 (2006).
26   24
       Xin Liu et al., Trans-Fatty Acid Intake and Increased Risk of Advanced Prostate Cancer: Modification
     by RNASEL R462Q Variant, 28 CARCINOGENESIS 1232, 1232 (2007).
27
     25
     L.C. Vinikoor et al., Consumption of Trans-Fatty Acid and its Association with Colorectal Adenomas,
28 168 AM. J. EPIDEMIOLOGY 289, 294 (2008).
                                                          8
                                             CLASS ACTION COMPLAINT
                Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 11 of 28



 1 prevention of colorectal cancer.”26

 2        E. The Artificial Trans Fat in Ortega Caused Alzheimer’s Disease and Cognitive Decline.

 3            53.   Trans fat causes Alzheimer’s disease and cognitive decline.

 4            54.   In a study examining 815 Chicago area seniors, researchers found “increased risk of

 5 incident Alzheimer disease among persons with high intakes of . . . trans-unsaturated fats.”27

 6            55.   The study “observed a strong increased risk of Alzheimer disease with consumption of

 7 trans-unsaturated fat.” Id.

 8            56.   In a study of 1,486 women with type-2 diabetes, researchers found “[h]igher intakes of . .

 9 . trans fat since midlife . . . were [] highly associated with worse cognitive decline . . . .”28

10            57.   The study cautioned “[d]ietary fat intake can alter glucose and lipid metabolism and is

11 related to cardiovascular disease risk in individuals with type 2 diabetes. Because insulin, cholesterol, and

12 vascular disease all appear to play important roles in brain aging and cognitive impairments, dietary fat

13 modification may be a particularly effective strategy for preventing cognitive decline, especially in

14 individuals with diabetes.” Id. (citations omitted).

15            58.   Artificial trans fat also damages the brains of those who consume it. A study conducted by

16 UCSD School of Medicine of 1,018 men, mostly younger men, found trans fat consumption to be strongly

17 correlated with impaired memory.29 The authors of the study, appearing in Circulation, the American

18 Heart Association’s peer-reviewed journal, conclude that “Greater dTFA [dietary trans fatty acid] was

19 significantly associated with worse word memory in adults aged 20-45 years, often critical years for career

20 building.”

21            59.   Performing a word memory test, each additional gram per day of trans fat consumed was

22

23   26
      Evropi Theodoratou et al., Dietary Fatty Acids and Colorectal Cancer: A Case-Control Study, 166 AM.
24 J. EPIDEMIOLOGY 181 (2007).
     27
       Martha Clare Morris et al., Dietary Fats and the Risk of Incident Alzheimer Disease, 60 ARCH. NEUROL.
25
     194, 198-99 (2003).
26   28
       Elizabeth E. Devore et al., Dietary Fat Intake and Cognitive Decline in Women with Type 2 Diabetes,
     32 DIABETES CARE 635 (2009).
27
     29
     Golomb, B. et al., Trans Fat Consumption is Adversely Linked to Memory in Working-Age Adults,
28 CIRCULATION. 130:A15572 (2014).
                                                           9
                                              CLASS ACTION COMPLAINT
                   Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 12 of 28



 1 associated with 0.76 fewer words correctly recalled. The authors suggest trans fat’s well-established pro-

 2 oxidant effect and its damage to cell energy processes is the pathway by which trans fat consumption

 3 damages memory ability. The young men with the highest trans fat consumption scored 12 fewer recalled

 4 words on the 104-word test. Id.

 5        F.     The Artificial Trans Fat in Ortega Caused Organ Damage.

 6               60.   Artificial trans fat molecules are readily incorporated into blood and organ cells in place of

 7 natural fat molecules, which damages vital organs, including the heart, brain, and reproductive system.

 8 Further, changing the chemical composition of cells induces systemic inflammation, where the immune

 9 system fails to recognize such cells as native to the body and becomes persistently overactive, leading to

10 further organ damage.30

11        G. PHO Use is Unlawful in California, the United States, and European Nations.

12               61.   New York City banned trans fat in restaurants in 2006. Similar laws exist in Philadelphia;

13 Baltimore; Stamford, Connecticut; and Montgomery County, Maryland.

14               62.   A 2004 Danish law restricted all foods to fewer than 2 percent of calories from artificial

15 trans fat, a test that the Trans Fat Tacos did not meet during the class period.

16               63.   Switzerland passed the same restriction in 2008.31

17               64.   A study of Denmark’s 2004 trans fat ban concluded it “did not appreciably affect the

18 quality, cost or availability of food” and did not have “any noticeable effect for the consumers.”32

19
     30
20        See:
   Lopez-Garcia et al., Consumption of Trans Fat is Related to Plasma Markers of Inflammation and
21 Endothelial Dysfunction, 135 J. NUTR. 562-66 (2005);

22 Baer et al., Dietary fatty acids affect plasma markers of inflammation in healthy men fed controlled diets;
   a randomized crossover study, 79 AM. J. CLIN. NUTR. 969-73 (2004);
23
   Mozaffarian & Clarke, Quantitative effects on cardiovascular risk factors and coronary heart disease risk
24 of replacing partially hydrogenated vegetable oils with other fats and oils, 63 EURO. J. CLIN. NUTR. S22-
   33 (2009);
25
   Mozaffarian et al., Trans Fatty acids and systemic inflammation in heart failure, 80 AM. J. CLIN. NUTR.
26 1521-25 (2004).
     31
          Andrew Collier, Deadly Fats: Why Are We still Eating Them?, The Independent (UK), June 10, 2008.
27
     32
     Mozaffarian, 354 NEW ENG. J. MED. at 1610; see also Steen, Stender, High Levels of Industrially
28 Produced Trans Fat in Popular Fast Food, 354 NEW ENG. J. MED. 1650, 1652 (2006).
                                                            10
                                               CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 13 of 28



 1           65.   These laws were all motivated by the strong evidence trans fat is dangerous, showing there

 2 was not a scientific consensus during the class period that PHO was a safe food additive.

 3           66.   On June 17, 2015, the FDA released a declaratory order which it called its Final

 4 Determination Regarding Partially Hydrogenated Oils, finding that “PHOs are not GRAS for any use in

 5 human food.” 80 Fed. Reg. 34650, 34651 (June 17, 2015) (“Final Determination”).

 6           67.   The FDA’s Final Determination noted that “if there are data and information that

 7 demonstrates to a reasonable certainty that no harm will result from a specific use of a PHO in food, that

 8 information could be submitted as part of a food additive petition to FDA seeking issuance of a regulation

 9 to prescribe conditions under which the additive may be safely used in food.” Final Determination at

10 34664.

11           68.   On June 11, 2015 and March 7, 2017, the Grocery Manufacturers Association (“GMA”)

12 submitted such a food additive petition and then an amended petition seeking approval to use partially

13 hydrogenated oil in “approximately 60 food categories.” On May 21, 2018, the FDA denied the amended

14 GMA petition, and stated it considered the first one abandoned. In doing so, the FDA rejected the GMA’s

15 argument for a “non-linear dose response” model and noted that “the vast majority of scientific studies

16 have been consistent in their conclusions that trans fat consumption has a progressive and linear adverse

17 effect on blood lipids and CHD risk.” Denial of Food Additive Petition, 83 Fed. Reg. 23382, 23390 (May

18 21, 2018).

19                        VI.       PLAINTIFFS’ PURCHASES OF ORTEGA

20           69.   Plaintiff Sabrina Silva repeatedly purchased Ortega during the Class Period defined

21 herein.

22           70.   Ms. Silva purchased the Trans Fat Tacos a dozens of times and regularly during the class

23 period. The most frequent location of her purchases as the Safeway located at 2401 Waterman Dr,

24 Fairfield, CA, 94534.

25           71.   Plaintiff Sabrina Silva first discovered Defendants’ unlawful acts described herein in April

26 2019, when she learned that the Trans Fat Tacos products contained artificial trans fat, and caused heart

27 disease, diabetes, cancer, and death.

28
                                                        11
                                           CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 14 of 28



 1          72.     Plaintiff Nany Schier regularly purchased Ortega during the Class Period. She purchased

 2 the Yellow Corn Taco Shells approximately 20 times annually throughout the Class Period. She also

 3 purchased Ortega White Corn Taco Shells on one occasion.

 4          73.     Ms. Schier purchased Trans Fat Tacos from California grocery stores. The most frequent

 5 locations of Plaintiff’s purchases were the Vons located at 26518 Bouquet Canyon Rd., Saugus, CA 91350

 6 and the Ralphs located at 19340 Soledad Canyon Rd., Canyon Country, CA 91351.

 7          74.     Plaintiff Nancy Schier first discovered Defendants’ unlawful acts described herein in
 8 April 2019, when she learned that the Trans Fat Tacos contained artificial trans fat, and caused heart

 9 disease, diabetes, cancer, and death.

10          75.     Because of Plaintiffs’ high frequency of purchase, their last purchases of Ortega containing
11 the deceptive claim and containing PHO would have been shortly before they stopped appearing on store

12 shelves.

13          76.     Plaintiffs, in the exercise of reasonable diligence, could not have discovered earlier
14 Defendants’ unlawful acts described herein. Plaintiffs are not nutritionists or food scientists, but rather

15 lay consumers who did not have the specialized knowledge that Defendants. Even today the nature and

16 extensive utilization of artificial trans fats—including that they necessarily exist where partially

17 hydrogenated oil is used an ingredient in a food product—is generally unknown to the average consumer.

18 Plaintiffs relied on Defendants’ “0g Trans Fat!” claim as a substantial factor in their purchases.

19          77.     Plaintiffs expected the “0g Trans Fat!” to be true and honest when it was in fact false, so
20 they did not receive the benefit of their purchases. Instead of receiving the benefit of products free of

21 trans fat, they received products that contained trans fat.

22   VII.         ORTEGA’S “0g TRANS FAT!” STATEMENT IS A FALSE, UNLAWFUL, AND
23                              UNAUTHORIZED NUTRIENT CONTENT CLAIM
24          78.     During the Class Period, the Ortega was made with PHO yet contained the deceptive
25 health and wellness claim “0g Trans Fat!” prominently displayed on the front of the products’ packaging.

26 Exemplary photos of the packaging of the product are attached hereto with Appendix A.

27          79.     Defendants’ conduct is especially egregious because taco shells, a classic Tex-Mex staple,
28 normally contain no trans fat.
                                                         12
                                            CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 15 of 28



 1                VIII.       ORTEGA CONTAINED PHO/ARTIFICIAL TRANS FAT

 2          80.      Defendants’ use of PHO in Ortega was unnecessary. Throughout the Class Period, there

 3 were several safe substitutes for PHO/artificial trans fat.

 4          81.      Several manufacturers of competing taco products responsibly decided to refrain from

 5 adding artificial trans fat to their products during the period Ortega contained trans fat, such as Old El

 6 Paso, Mission, and Bearitos.

 7          82.      Although commercially viable alternative formulations and substitutes for PHO were

 8 available, Defendants elected not to use them in Ortega in order to increase their profits.

 9 IX.         DEFENDANTS’ PRACTICES ARE “UNFAIR” WITHIN THE MEANING OF THE

10                                 CALIFORNIA UNFAIR COMPETITION LAW

11          83.      Defendants’ practices as described herein are “unfair” within the meaning of the

12 California Unfair Competition Law because their conduct was immoral, unethical, unscrupulous, and

13 substantially injurious to consumers, and the utility of the conduct to Defendants does not outweigh the

14 gravity of the harm to Defendants’ victims.

15          84.      Plaintiffs’ claims for unfair business practices are independent of their claims for false

16 advertising. Even absent Defendants’ false advertising, the sale of their Trans Fat Tacos violated the

17 UCL, as well as state and federal laws prohibiting the sale of adulterated food.

18          85.      In particular, while Defendants’ use of PHO in Ortega may have had some utility in that

19 it allowed Defendants to realize higher profit margins than if they had used safe alternatives, this utility

20 was small and far outweighed by the gravity of the serious health harm B&G inflicted upon consumers.

21          86.      Defendants’ conduct injured competing manufacturers of taco shells that did not engage

22 in their unlawful, unfair, and immoral behavior, especially given Defendants’ market share and the

23 limited shelf space in retailers’ packaged food sections.

24          87.      Moreover, Defendants’ practices violated public policy expressed by specific

25 constitutional, statutory, or regulatory provisions, including the California Health and Safety Code §

26 114377 and California Education Code § 49431.7.

27          88.      Defendants’ actions also violated public policy by causing the United States, California,

28 and every other state to pay—via Medicare, Medicaid, Affordable Care Act Exchange subsidies,
                                                         13
                                             CLASS ACTION COMPLAINT
                 Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 16 of 28



 1 veterans’ health programs, public employee and retiree health insurance—for treatment of trans fat-

 2 related illnesses.

 3             89.    Further, the injury to consumers from Defendants’ practices was substantial, not

 4 outweighed by benefits to consumers or competition, and not one consumers themselves could reasonably

 5 have avoided.

 6 X.          DEFENDANTS’ PRACTICES ARE “UNLAWFUL” WITHIN THE MEANING OF THE

 7                                  CALIFORNIA UNFAIR COMPETITION LAW

 8             90.    Defendants’ practices as described herein are “unlawful” within the meaning of the

 9 California Unfair Competition Law because PHO is not Generally Recognized as Safe (GRAS).

10 Therefore, Defendants’ use of PHO renders Ortega adulterated within the meaning of 21 U.S.C. §

11 342(a)(2)(C).

12             91.    The PHO used in Ortega is not on the FDA’s list of the hundreds of substances it considers

13 GRAS.33

14             92.    PHO also fails to meet the fundamental requirement for GRAS status—that the substance

15 is safe. In fact, the FDA has explicitly recognized that there is no safe level of artificial trans fat

16 consumption.

17             93.    Under the Food Additives Amendment of 1958, which amended the FDCA, all food

18 additives are unsafe unless they (1) fall within a specified exemption to the statute’s definition of food

19 additive, or (2) their use is pursuant to FDA approval. Because the PHOs used in Ortega do not meet

20 either of these exceptions, they are, and long have been, unsafe and unlawful for use in food.

21             94.    Defendants’ use of PHO in their Trans Fat Tacos thus constituted adulteration under 21

22 U.S.C. § 342.

23             95.    On November 8, 2013, the FDA tentatively determined PHO is not GRAS.34

24             96.    On June 17, 2015, after extensive public comment, the FDA determined trans fat is not

25

26

27   33
          See 21 C.F.R. §§ 181, 182, 184, and 186.
28   34
          78 Fed. Reg. 67169 (November 8, 2013).
                                                          14
                                              CLASS ACTION COMPLAINT
                 Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 17 of 28



 1 GRAS.35

 2             97.     At no point during the class period was there a scientific consensus PHO was safe. Indeed,

 3 for more than two decades, the scientific consensus has been that it is unsafe.

 4             98.     Defendants’ conduct is also “unlawful” because it violates the Federal Food, Drug and

 5 Cosmetic Act (“FDCA”), specifically, (a) 21 U.S.C. § 343(a), which deems food misbranded when the

 6 label contains a statement that is “false or misleading in any particular,” and (b) 21 C.F.R. § 101.13(i)(3),

 7 which bars nutrient content claims voluntarily placed on the front of a product label that are “false or

 8 misleading in any respect.”

 9             99.     Defendants further violate the FDCA’s implementing regulation, 21 C.F.R. § 1.21,

10 because Ortega’s packaging fails to reveal material facts, namely the dangers of PHO described in detail

11 herein, “in light of other representations,” namely the misleading “0g Trans Fat!” front label claim.

12             100.    Defendants’ conduct further violates The California Sherman Food, Drug, and Cosmetic

13 Law (“Sherman Law”), Health & Safety Code § 110660, which deems food products “misbranded” if

14 their labeling is “false or misleading in any particular,” and Health & Safety Code § 110670, which bars

15 nutrient content claims voluntarily placed on the front of a product label that fail to comply with the federal

16 regulation for nutrient content claims (i.e., “may not be false or misleading in any respect”). Defendants’

17 conduct also violates the following sections of the Sherman Law:

18            § 110390 (“It is unlawful for any person to disseminate any false advertisement of any food . . . .
19             An advertisement is false if it is false or misleading in any particular.”);
20            § 110395 (“It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any
21             food . . . that is falsely advertised.”);
22            § 110398 (“It is unlawful for any person to advertise any food, drug, device, or cosmetic that is
23             adulterated or misbranded.”);
24            § 110400 (“It is unlawful for any person to receive in commerce any food . . . that is falsely
25             advertised or to deliver or proffer for delivery any such food . . . .”);
26            § 110680 (“Any food is misbranded if its labeling or packaging does not conform to the
27

28   35
          80 Fed. Reg. 34650 (June 17, 2015).
                                                             15
                                                  CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 18 of 28



 1          requirements of Chapter 4 (commencing with Section 110290).”);

 2         § 110705 (“Any food is misbranded if any word, statement, or other information required pursuant
 3          to this part to appear on the label or labeling is not prominently placed upon the label or labeling
 4          and in terms as to render it likely to be read and understood by the ordinary individual under
 5          customary conditions of purchase and use.”);
 6         § 110760 (“It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any
 7          food that is misbranded.”);
 8         § 110765 (“It is unlawful for any person to misbrand any food.”); and
 9         § 110770 (“It is unlawful for any person to receive in commerce any food that is misbranded or to
10          deliver or proffer for delivery any such food.”).
11                                  XI.        RELIANCE AND INJURY
12          101.    When purchasing Ortega, Plaintiffs were seeking products of particular qualities, including
13 products that did not negatively affect blood cholesterol levels or the health of their cardiovascular system,

14 and products made with safe, lawful ingredients.

15          102.    Plaintiffs’ read and relied on Defendants “0g Trans Fat!” claim as a substantial factor in
16 deciding to purchase Ortega over competing taco shells.

17          103.    Plaintiffs purchased the Trans Fat Tacos believing they had the qualities they sought based
18 on Ortega’s deceptive labeling, and the natural assumption that food sold in stores by large companies

19 would not have unsafe and unlawful ingredients.

20          104.    Instead, they were actually unsatisfactory to Plaintiffs for the reasons described herein.
21          105.    Plaintiffs lost money as a result of Defendants’ conduct because they purchased products
22 that were detrimental to their health and were unfairly offered for sale in violation of federal and California

23 law. Had Defendants not violated the law, Plaintiffs would not have been able to purchase Ortega.

24          106.    Plaintiffs suffered physical injury when they repeatedly consumed Defendants’ Trans Fat
25 Tacos, because consuming artificial trans fat in any quantity, including the quantity they actually

26 consumed, inflames and damages vital organs and increases the risk of heart disease, diabetes, cancer, and

27 death.

28
                                                          16
                                             CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 19 of 28



 1          107.    The Trans Fat Tacos cost more than similar products without the misleading labeling, and

 2 would have cost less, for example demanded less in the marketplace, absent Defendants’ false and

 3 misleading statements and material omissions. Thus, the Trans Fat Tacos were worth less than what

 4 Plaintiff paid for it.

 5          108.    The Trans Fat Tacos were not fit for human consumption and have a value of $0.

 6          109.    Plaintiffs, on one or more occasions, would not have purchased the Trans Fat Tacos absent

 7 Defendants’ misrepresentations.

 8          110.    Plaintiffs purchased the Trans Fat Tacos instead of competing products based on the false

 9 statements and misrepresentations described herein.

10          111.    Plaintiffs were unaware that the Trans Fat Tacos were dangerous when they purchased

11 them.

12          112.    Plaintiffs are not nutritionists, food experts, or food scientists, but rather lay consumers

13 who did not have the specialized knowledge of Defendants of trans fat. Even today, the details of the

14 dangers of artificial trans fats are unknown to millions of Americans.

15          113.    Plaintiffs lost money as a result of Defendants’ unlawful behavior. Plaintiffs altered their

16 position to their detriment and suffered loss in an amount equal to the amount they paid for the Trans Fat

17 Tacos.

18                                 XII.        DELAYED DISCOVERY

19          114.    Defendants’ false representation for many years that Ortega has “0g Trans Fat!” actively

20 impeded Plaintiffs’ and Class members’ abilities to discover these claims.

21          115.    Plaintiffs did not discover that Defendants’ labeling of Ortega was false and that it

22 contained, despite its representation, a dangerous and illegal ingredient until April 2019, when they

23 learned this from discussing the matter with their counsel. Until this time, they lacked the knowledge

24 regarding the facts of their claims against Defendants.

25          116.    Plaintiffs are reasonably diligent consumers who exercised reasonable diligence in their

26 purchase, use, and consumption of Ortega. Nevertheless, they would not have been able to discover

27 Defendants’ deceptive practices and lacked the means to discover them given that, like nearly all

28 consumers, they are not experts on nutrition and they do not typically read or have ready access to
                                                         17
                                            CLASS ACTION COMPLAINT
              Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 20 of 28



 1 scholarly journals such as The Journal of Nutrition,36 The European Journal of Clinical Nutrition,37 and

 2 The New England Journal of Medicine,38 where the scientific evidence of artificial trans fat’s dangers has

 3 been published.

 4                      XIII.        ADDITIONAL TOLLING ALLEGATIONS

 5          117.    Defendants were aware that Ortega did not contain “0g Trans Fat!” at all times during the

 6 time that they made this claim.

 7          118.    Defendants made this claim knowing that it was false and illegal in order to deceive their

 8 customers and increase their sales.

 9          119.    Defendants were aware that the absence of trans fat was a major selling point that allowed

10 them to sell more of the Trans Fat Tacos, and at a higher price, which is why their “0g Trans Fat!” nutrient

11 content claim was made so prominently, and for so long, on the front of their product label.

12          120.    Defendants had a continuing and affirmative moral and legal obligation to correct their

13 false and illegal nutrient content claim about the amount of trans fat but intentionally choose to ignore

14 their obligation to do so.

15          121.    Class members had no duty and no reason to inquire as to whether nutrient content claims

16 made on packaged food labels like the Trans Fat Tacos were true but were rather entitled to rely on their

17 accuracy. They likewise had no reason to disbelieve a prominent statement on a product label was false.

18 Nor did they have a reason to suspect the nutrient content claim was unauthorized. Plaintiffs have no

19 training on the interpretation of nutrient content claim regulations promulgated by the FDA, and

20 reasonably relied on the assumption that Defendants would not manufacture and sell a product with

21 prominent, false, unauthorized, and unlawful statements about its ingredients. The complexity of the

22

23
   36
      Peter M. Clifton et al., Trans Fatty Acids In Adipose Tissue And The Food Supply Are Associated With
24 Myocardial Infarction, 134 J. NUTR. 874, 874-79 (2004).
     37
25    A. Tavani et al., Margarine intake and risk of nonfatal acute myocardial infarction in Italian women,
   51 EUR. J. CLIN. NUTR. 30–32 (1997) (estimating a 50 percent greater risk of heart attack in women with
26 high consumption of margarine, an association “independent of body mass index, hertory of hypertension
   and hyperlipidemia”).
27
   38
      Mozaffarian, 354 NEW ENG. J. MED. at 1611 (“10 to 19 percent of CHD events in the United States
28 could be averted by reducing the intake of trans fat”).
                                                        18
                                            CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 21 of 28



 1 regulations is such that Plaintiffs lacked the means to discover their falsehood and illegality until they

 2 discussed the issue with their counsel.

 3          122.   Because of the fraudulent concealment of the fact that the Trans Fat Tacos did not contain

 4 “0g Trans Fat!” when they were promoted as such, as well as the concealment of the fact that this claim

 5 is separately an unauthorized and unlawful nutrient content claim, class members are unaware even now

 6 of their claims against Defendants.

 7          123.   Reasonable consumers, including Plaintiffs, had no reason to suspect Defendants’ unfair

 8 competition and violations of federal and state law prohibiting misbranding and unauthorized nutrient

 9 content claims.

10          124.   Defendants owed a special duty of honesty toward Plaintiffs and all Class Members, akin

11 to a fiduciary duty, which they violated by falsely and unlawfully manufacturing and selling the Trans Fat

12 Tacos with a false and unlawful nutrient content claim.

13          125.   California’s strong public policy against consumer fraud applies with special force where,

14 as here, the fraud concerns a toxic substance that has caused the untimely deaths of many thousands of

15 class members. This fraud and its harms are described in detail herein, and in even more detail in the

16 referenced scientific studies quoted and cited. During the entire class period, Defendants were aware that

17 their acts were oppressive and cruel, causing permanent physical as well as economic injury, and

18 consciously continued these acts for years while knowing the extent of the harm they were causing. Equity

19 and the public policy of California, embodied in its statutes jointly demand, in such circumstance, that

20 laches and tolling cannot apply in such a way to permit Defendants to continue to enjoy the fruits of their

21 intentional, cruel, fraudulent, oppressive, and unlawful acts.

22                           XIV.        CLASS ACTION ALLEGATIONS

23          126.   Plaintiffs bring this action on behalf of themselves and all others similarly situated (the

24 “Class”), excluding Defendants’ officers, directors, and employees, and the Court, its officers and their

25 families.

26          127.   The Class is defined as follows:

27        All citizens of Arkansas, California, Connecticut, the District of Columbia, Florida, Hawaii,
          Illinois, Massachusetts, Michigan, Missouri, New York, Rhode Island, Vermont, Washington,
28
          and Wisconsin who purchased, on or after January 1, 2008, for household or personal use, the
                                                        19
                                             CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 22 of 28



 1        Ortega taco products containing partially hydrogenated oil.

 2           128.   The Fraud Sub-Class is defined as follows:

 3        All class members who purchased Ortega taco products containing trans fat that used the
          labeling claim “0g Trans Fat!”
 4

 5           129.   Questions of law and fact common to Plaintiffs and the Class include:

 6           a. Is the label claim “0g Trans Fat!” deceptive when used on products which contain

 7              added trans fat?

 8           b. Was PHO an unlawful food additive when Defendants used it in Ortega?

 9           c. Is the Class entitled to actual damages, restitution, and punitive damages?

10           d. Should the statute of limitations be tolled on behalf of the Class?

11           e. Was B&G’s conduct was immoral, unscrupulous, or offensive of public policy?

12           f. Was “0g Trans Fat!” an unauthorized nutrient content claim?

13           130.   All Class members were subjected to the same wrongful conduct.

14           131.   Plaintiffs will fairly and adequately protect the interests of the Class, have no interests that

15 are incompatible with the interests of the Class, and have retained counsel competent and experienced in

16 class litigation.

17           132.   The Class is sufficiently numerous, as it includes thousands of individuals who purchased

18 Ortega.

19           133.   Class representation is superior to other options for the resolution of the controversy. The

20 relief sought for each Class member is small, as little as two dollars for some Class members. Absent the

21 availability of class action procedures, it would be infeasible for Class members to redress the wrongs

22 done to them.

23           134.   Questions of law and fact common to the Class predominate over any questions affecting

24 only individual members.

25           135.   Class treatment is appropriate under Fed. R. Civ. P. 23(a) and 23(b)(3).

26

27

28
                                                           20
                                             CLASS ACTION COMPLAINT
              Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 23 of 28



 1                                    XV.          CAUSES OF ACTION

 2                                              First Cause of Action

 3                            California Unfair Competition Law, Unlawful Prong

 4                                    Cal. Bus. & Prof. Code §§ 17200 et seq.

 5          136.     Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as if set forth

 6 in full herein.

 7          137.     The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants as

 8 alleged herein constitute “unlawful” business acts and practices in that Defendants’ conduct violates the

 9 California False Advertising Law, and the California Consumer Legal Remedies Act, as alleged herein.

10          138.     Defendants’ conduct was further “unlawful” because it violated the Federal Food, Drug

11 and Cosmetic Act (“FDCA”), specifically,

12      •   21 U.S.C. § 331(a) (prohibiting the “introduction or delivery for introduction into interstate

13          commerce of any food, drug, device, tobacco product, or cosmetic that is adulterated or

14          misbranded”);

15      •   21 U.S.C. § 331(b) (prohibiting the “adulteration or misbranding of any food, drug, device,

16          tobacco product, or cosmetic in interstate commerce”);

17      •   21 U.S.C. § 331(c) (prohibiting the “receipt in interstate commerce of any food, drug, device,

18          tobacco product, or cosmetic that is adulterated or misbranded, and the delivery or proffered

19          delivery thereof for pay or otherwise”);

20      •   21 U.S.C. § 331(g) (prohibiting the “giving of a guaranty or undertaking . . . which guaranty or

21          undertaking is false”);

22      •   21 U.S.C. § 342(a) (which deems any food adulterated if it “contains any poisonous or deleterious

23          substance which may render it injurious to health”);

24      •   21 U.S.C. § 343(a) (which deems food misbranded when the label contains a statement that is

25          “false or misleading in any particular”);

26      •   21 U.S.C. § 348 (prohibiting the use of any food additive unless it has been deemed GRAS);

27      •   21 C.F.R. § 101.13(i)(3) (prohibiting nutrient content claims that are “false or misleading in any

28          respect.”)
                                                           21
                                              CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 24 of 28



 1          139.    Defendants further violated the FDCA’s implementing regulation, 21 C.F.R. § 1.21,

 2 because the Trans Fat Tacos’ packaging fails to reveal material facts, namely the dangers of PHO

 3 described in detail herein, “in light of other representations,” namely the “0g Trans Fat” claim described

 4 herein as misleading.

 5          140.    Defendants’ conduct further violated The California Sherman Food, Drug, and Cosmetic

 6 Law (“Sherman Law”), Cal. Health & Safety Code § 110660, which deems food products “misbranded”

 7 if their labeling is “false or misleading in any particular.”

 8          141.    Defendants’ conduct also violated the following sections of the Health & Safety Code:

 9      •   § 110290 (“In determining whether the labeling or advertisement of a food . . . is misleading, all

10          representations made or suggested by statement, word, design, device, sound, or any combination

11          of these shall be taken into account. The extent that the labeling or advertising fails to reveal facts

12          concerning the food . . . or consequences of customary use of the food . . . shall also be

13          considered.”);

14      •   § 110390 (“It is unlawful for any person to disseminate any false advertisement of any food . . . .

15          An advertisement is false if it is false or misleading in any particular.”);

16      •   § 110395 (“It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any

17          food . . . that is falsely advertised.”);

18      •   § 110398 (“It is unlawful for any person to advertise any food, drug, device, or cosmetic that is

19          adulterated or misbranded.”);

20      •   § 110400 (“It is unlawful for any person to receive in commerce any food . . . that is falsely

21          advertised or to deliver or proffer for delivery any such food . . . .”);

22      •   § 110680 (“Any food is misbranded if its labeling or packaging does not conform to the

23          requirements of Chapter 4 (commencing with Section 110290).”);

24      •   § 110760 (“It is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any

25          food that is misbranded.”);

26      •   § 110765 (“It is unlawful for any person to misbrand any food.”); and

27      •   § 110770 (“It is unlawful for any person to receive in commerce any food that is misbranded or

28          to deliver or proffer for delivery any such food.”).
                                                          22
                                               CLASS ACTION COMPLAINT
              Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 25 of 28



 1          142.     The challenged labeling statement made by Defendants thus constituted violations of the

 2 FDCA and the Sherman Law and, as such, violated the “unlawful” prong of the UCL.

 3          143.     Defendants leveraged their deception to induce Plaintiffs and members of the Class to

 4 purchase products that were of lesser value and quality than advertised.

 5          144.     Plaintiffs suffered injury in fact and lost money or property as a result of Defendants’

 6 deceptive advertising: they were denied the benefit of the bargain when they decided to purchase the

 7 Products over competitor products that are less expensive and/or contain no artificial trans fat.

 8          145.     Had Plaintiffs been aware of Defendants’ false and misleading advertising tactics, they

 9 would not have purchased Ortega, and had Defendants not advertised them in a fraudulent manner, they

10 would have paid less for them.

11                                            Second Cause of Action

12                           California Unfair Competition Law, Fraudulent Prong

13                                    Cal. Bus. & Prof. Code §§ 17200 et seq.

14          146.     Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as if set forth

15 in full herein.

16          147.     Defendants leveraged their deception to induce Plaintiffs and members of the Class to

17 purchase products that were of lesser value and quality than advertised.

18          148.     Plaintiffs suffered injury in fact and lost money or property as a result of Defendants’

19 deceptive advertising: they were denied the benefit of the bargain when they decided to purchase the

20 Trans Fat Tacos over competitor products, which are less expensive and/or contain no artificial trans fat.

21          149.     Had Plaintiffs been aware of Defendants’ false and misleading advertising tactics, they

22 would not have purchased the Trans Fat Tacos, and had Defendants not advertised them in a fraudulent

23 manner, Plaintiffs would have paid less for them.

24                                             Third Cause of Action

25                                 California Unfair Competition Law, Unfair Prong

26                                        Cal. Bus. & Prof. Code §§ 17200 et seq.

27          150.     Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as if set forth

28 in full herein.
                                                           23
                                              CLASS ACTION COMPLAINT
               Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 26 of 28



 1          151.     The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants as

 2 alleged herein constitute “unfair” business acts and practices because Defendants’ conduct is:

 3          a. immoral, unethical, unscrupulous, and offensive to public policy;

 4          b. the gravity of Defendants’ conduct outweighs any conceivable benefit of such conduct; and

 5          c. the injury to consumers caused by Defendants’ conduct is substantial, not outweighed by any

 6              countervailing benefits to consumers or competition, and not one that consumers themselves

 7              could reasonably have avoided.

 8                                            Fourth Cause of Action

 9                   California Consumer Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq.

10          152.     Plaintiffs reallege and incorporate the allegations elsewhere in the Complaint as if set forth

11 in full herein.

12          153.     The CLRA prohibits deceptive practices in connection with the conduct of a business that

13 provides goods, property, or services primarily for personal, family, or household purposes.

14          154.     Defendants’ policies, acts and practices were designed to, and did, result in the purchase

15 and use of the Products primarily for personal, family, or household purposes, and violated and continue

16 to violate the following sections of the CLRA:

17          a. § 1770(a)(5): representing that goods have characteristics, uses, or benefits which they do not

18              have;

19          b. § 1770(a)(7): representing that goods are of a particular standard, quality, or grade if they are

20              of another;

21          c. § 1770(a)(9): advertising goods with intent not to sell them as advertised; and

22          d. § 1770(a)(16): representing the subject of a transaction has been supplied in accordance with

23              a previous representation when it has not.

24          155.     As a result, Plaintiffs and the Class have suffered irreparable harm and are entitled to

25 injunctive relief and restitution.

26          156.     As a further result, Plaintiffs and the Class have suffered damages, and because the conduct

27 was deliberate, immoral, oppressive, made with malice and/or contrary to public policy, they are entitled

28 to punitive or exemplary damages.
                                                          24
                                             CLASS ACTION COMPLAINT
                 Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 27 of 28



 1          157.    Pursuant to section 1782 et seq. of the CLRA, Plaintiffs notified Defendants in writing by

 2 certified mail of the particular violations of § 1770 of the Act as to the Products and demanded that

 3 Defendants rectify the problems associated with the actions detailed above and give notice to all affected

 4 consumers of its intent to so act.

 5          158.    Defendants received Plaintiff Silva’s written notice on April 29, 2019 and Plaintiff Schier’s

 6 written notice on May 3, 2019.

 7                                 XVI.         PRAYER FOR RELIEF

 8          WHEREFORE, Plaintiffs, on behalf of themselves, all others similarly situated, and the general

 9 public, pray for judgment against Defendants as follows:

10          A.      An order confirming that this class action is properly maintainable as a nationwide class

11                  action as defined above, appointing Plaintiffs and their undersigned counsel to represent

12                  the Class, and requiring Defendants to bear the cost of class notice;

13          B.      Actual damages of at least $5 million, and punitive damages in an amount to be proved at

14                  trial;

15          C.      Restitution of the purchase price of Ortega to each class member;

16          D.      Pre-judgment and post-judgment interest;

17          E.      Attorney fees and costs; and

18          F.      Such other and further relief as this Court may deem just, equitable or proper.

19                                  XVII.          NO JURY DEMAND

20          Plaintiffs do not demand a trial by jury.

21 DATED: January 7, 2020                                 Respectfully Submitted,

22
                                                          /s/ Gregory S. Weston
23                                                        THE WESTON FIRM
                                                          GREGORY S. WESTON
24
                                                          1405 Morena Blvd., Suite 201
25                                                        San Diego, CA 92110
                                                          Telephone:     (619) 798-2006
26                                                        Facsimile:     (619) 343-2789

27                                                        Counsel for Plaintiffs

28
                                                         25
                                            CLASS ACTION COMPLAINT
           Case 3:20-cv-00137-JD Document 1 Filed 01/07/20 Page 28 of 28



 1                XVIII.        APPENDIX A: THE TRANS FAT TACOS

 2      Ortega White Corn Taco Shells
 3      Ortega Yellow Corn Taco Shells
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               I
                                     CLASS ACTION COMPLAINT
